Citation Nr: 0628473	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-42 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left eye condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim for service 
connection for a left eye condition, status post lens 
implant, and a petition to reopen a claim for service 
connection for hepatitis C.

The veteran testified before the undersigned at a May 2005 
videoconference hearing.  A transcript has been associated 
with the file.

A review of the record reveals that the veteran's left eye 
claim was previously denied.  The rating decision on appeal 
did not explicitly address whether new and material evidence 
had been submitted to reopen this previously denied claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the RO's denial of his claim for service connection for 
a back condition, thereby initiating, but not perfecting, an 
appeal.

Subsequent to the hearing before the Board, the veteran's ex-
wife submitted statements on his behalf pertaining, in part, 
to the issue of post traumatic stress disorder, which is not 
currently before the Board.  To the extent these submissions 
constitute an attempt to reopen the claim for service 
connection for PTSD, this is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Left eye

With regard to the veteran's left eye claim, a review of the 
record shows this claim was first denied by the RO in an 
October 1992 rating decision.  Although a notice of 
disagreement was filed, it does not appear that a substantive 
appeal was received following a March 1994 statement of the 
case.  The claim was next considered in a September 1998 
rating decision that found new and material evidence had not 
been submitted sufficient to reopen the claim.  Despite this 
procedural history, the 2003 rating decision denied this 
claim on the merits.  The Board cannot, in the first 
instance, consider whether sufficient evidence has been 
received to reopen this claim, and the Board declines to 
consider it on the merits considering the prior history.

Complicating this matter further is the fact that following 
the September 1998 rating decision, a statement was received 
from the veteran in December 1998, indicating that he wished 
to file a notice of disagreement with each issue denied in 
the September 1998 rating decision.  However, the statement 
of the case issued in August 1999 only addressed the PTSD 
claim.  That NOD remains pending and unaddressed.  Although 
the claim is now before the Board as on appeal from a 2003 
rating decision, the veteran must be given an opportunity to 
perfect an appeal from the 1998 decision.  This is not simply 
semantics, since the analysis of the claim to reopen will 
focus on what additional evidence has been received since the 
last final denial, and at this time the 1998 decision is not 
yet final.  

Regardless of the 1998 decision, it does appear that the 1992 
decision is final, so the RO must advise the veteran of the 
requirement that he must submit new and material evidence to 
reopen the claim. This notice must comply with Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), in 
that he must be advised of the basis of the prior denial of 
the claim and what evidence must be submitted to reopen it.   

Hepatitis

With regard to the veteran's petition to reopen a claim for 
service connection for hepatitis C, the Board notes that a 
claim for hepatitis C was previously finally denied in 
February 2001.  The veteran attempted to reopen, which was 
also denied in October 2002.  Upon filing the instant claim 
in June 2003, the veteran was given notice of the 
requirements for reopening under the Veterans Claims 
Assistance Act.  Unfortunately, this notice did not include 
the missing elements of the claim underlying the previous 
denials.  Therefore, the VA's duty to notify has not been 
satisfied.  See Kent, supra.  The Board remands for VCAA 
compliance. 

The Board notes that subsequent to the veteran's hearing in 
May 2005, his ex-wife submitted statements on his behalf, 
which are relevant to the hepatitis claim.  These statements 
have not been considered by the RO.  The RO should also 
consider this additional evidence.

Back condition

As discussed above, in December 1998, the RO received a 
statement from the veteran indicating his disagreement with 
each issue denied in a September 1998 rating decision.  One 
of those issues was a denial of a petition to reopen the 
claim for service connection for a back condition.  That NOD 
remains pending.  The claim must be remanded to allow the RO 
to provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), and 
Dingess/Hartman v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), with 
respect to petitions to reopen the left 
eye and hepatitis claims.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to the claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  

2.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been received sufficient to 
reopen claims for service connection for 
left eye and low back conditions.  See 
above discussions concerning September 
1998 rating decision.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  After providing the veteran and his 
representative time to respond, the RO 
should then readjudicate the left eye and 
hepatitis claims, considering whether the 
claims should be reopened.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



